DECISION.
WALSH, J.
This is a petition for relief under the terms of the Workmen’s Compensation Act.
Petitioner, a wood-chopper and pit-worker, while clearing up a tract of woodland at the Airport in East Providence, R. I., on July 18, 1931, caught his hand beneath a heavy piece of timber by reason whereof the hand was injured resulting in the amputation of two phalanges of the index finger of the left hand. There was no question that the injury arose out of and in the course of his employment. The dispute was whether at the time of the injury to him the petitioner was the employee of the respondent or of an independent contractor, one Perron.
From a careful consideration of all the evidence, we find the following facts to be established:—
First: that at the time of the injury to the petitioner, he was in the employ of Maxim Salvas as a wood-chopper and pit-man.
Second: that the injury to petitioner arose out of and in the course of his said employment by Maxim Salvas.
Third: that the provisions of the Workmen’s Compensation Act were applicable at the time of the injury to the petitioner and said Maxim ¡Salvas.
Fourth: that the petitioner is entitled to the sum of Seven Dollars per week for thirteen weeks as total disability; to the further sum of Seven Dollars per week for sixteen weeks for specific disability; to the further sum of Ninety Dollars for medical services of Dr. Doucet, and to the further sum of Ten Dollars for medical services of Dr. Cabana.
A decree may be entered in accordance with these findings.